Exhibit 10.1

 

 

 

[alti20130613_8kex10-1img001.gif]

Electronic Regulatory No.: 1304812013B00156

 

 

Contract on Assignment of State-owned Construction Land Use Right

 

 

 

 

 

 

Formulated by

Ministry of Land and Resources of the People’s Republic of China

 

State Administration for Industry and Commerce of the People’s Republic of China



 

 
-1-

--------------------------------------------------------------------------------

 

 

Contract No.:




C13048120130013




 


Contract on Assignment of State-owned Construction Land Use Right




The Contract is entered into by and between the following Parties:  

Assignor:

Land and Resources Bureau of Wu’an City

;

Mailing Address:

No. 26, Kuangjian Road, Wu’an City

;

Postal Code:

056300

;

Telephone:

5532900

;

Fax:

/

;

Bank of Account:

/

;

Account No.:

/

;

Assignee:

North Altair Nanotechnologies Co., Ltd.

;

Mailing Address:

No. 69, North Xinhua Avenue, Wu’an City

; Postal Code: 056300 ; Telephone: 0310-5539622 ; Fax: / ; Bank of Account: / ;
Account No.: / ;

 

 
-2-

--------------------------------------------------------------------------------

 

 

Chapter I General Provisions




Article 1

The Contract is concluded by and between both Parties on the principles of
equality, voluntariness, with compensation, honesty and good faith and in
accordance with the provisions of the Property Law of the People’s Republic of
China, the Contract Law of the People’s Republic of China, the Law of Land
Administration of the People’s Republic of China and the Law of the People’s
Republic of China on Administration of Urban Real Estate, etc., relevant
administrative regulations and land supply policies.




Article 2

The assigned land is owned by the People’s Republic of China; the Assignor may
assign the state-owned construction land use right within the authorization
scope of law; however, the underground resources and buried items shall be
beyond the assignment scope of state-owned construction land use right.




Article 3

During the assignment period, the Assignee has the right to occupy, use, benefit
from and dispose of the state-owned construction land it acquired pursuant to
law, and to construct buildings, structures and auxiliary facilities pursuant to
law on the said land.




 


Chapter II Delivery of the Assigned Land and Payment of the Assignment Fee

 








Article 4

The land parcel to be assigned hereunder is numbered 2013 No. 13 , the total
area of the land parcel is (in words) ONE HUNDRED SIXTY THREE THOUSAND SIX
HUNDRED AND THIRTY POINT THREE square meters (in figures: 163630.30 sq m), out
of which the area of land parcel to be assigned is (in words) ONE HUNDRED SIXTY
THREE THOUSAND SIX HUNDRED AND THIRTY POINT THREE square meters (in figures:
163630.30 sq m).



 
-3-

--------------------------------------------------------------------------------

 

 

The land parcel to be assigned hereunder is located at Dongchangyuan Village,
Dongzhuchang Village, Wu’an City.




The plane boundary of the land parcel to be assigned hereunder is           /
        ; See Attachment 1 for the plane boundary diagram of the land parcel to
be assigned.

The vertical boundary of the land parcel to be assigned hereunder is with / as
the upper limit and / as the lower limit, between which the altitude difference
is / m. See Attachment 2 for the vertical boundary of the land parcel to be
assigned.

The spatial range of the land parcel to be assigned is the space formed by the
vertical plane of foregoing boundary points and the upper and lower limit plane.




Article 5

The land parcel to be assigned hereunder shall be used for industrial purpose.




Article 6

The Assignor agrees to deliver the land parcel subject to assignment to the
Assignee prior to June 16, 2013, and agrees that the land parcel to be delivered
shall satisfy the conditions as provided in Paragraph (I) of this Article:




(I)

The ground leveling shall reach / ;




The surrounding infrastructure shall reach       /                 ;




 
-4-

--------------------------------------------------------------------------------

 

 

 

(II)

The current land conditions shall be     /       .




Article 7

The period for the assignment of the state-owned construction land use right
hereunder shall be 50 years, calculating from the land delivery date as agreed
on in Article 6 hereof. Where the assignment procedure is handled for the
previously allocated (leased) state-owned construction land use right, the
assignment period shall be calculated as of the contract execution date.




Article 8

The assignment fee for the state-owned construction land use right hereunder is
RMB (in words) Forty Six Million Yuan (in figures: RMB 46,000,000 Yuan), and the
unit price per square meter is RMB (in words) TWO HUNDRED AND EIGHTY ONE YUAN
POINT ONE TWO (in figures: RMB 281.12 Yuan).




Article 9

The deposit for the land parcel hereunder shall be RMB (in words) / Yuan (in
figures: / Yuan), which shall be set off as the land assignment fee.




Article 10

The Assignee agrees to pay the assignment fee for the state-owned construction
land use right hereunder to the Assignor in compliance with the provisions of
[Paragraph (I)] of this Article:




 

(I)

Pay up the assignment fee for the state-owned construction land use right within
8 days from the date of conclusion of the Contract;




 

(II)

Pay the assignment fee in / installments for the state-owned construction land
use right to the Assignor subject to the following time and amount:




 
-5-

--------------------------------------------------------------------------------

 

 

Where the Assignee pays the assignment fee for the state-owned construction land
use right in installments, the Assignee agrees that, while paying the second and
subsequent installments of assignment fee for the state-owned construction land
use right, it shall pay interest to the Assignor subject to the loan rate
released by the People’s Bank of China prevailing at the time of payment of the
first installment.




Article 11

The Assignee shall, upon the full payment of the assignment fee for the land
parcel hereunder as agreed in the Contract, apply for the registration of
assignment of state-owned construction land use right with this Contract and
relevant supporting documents such as the payment voucher(s) of assignment fee,
etc.




 

Chapter III Land Development, Construction and Utilization




 

Article 12

The Assignee agrees that the development and investment intensity of the land
parcel hereunder shall be subject to Paragraph (I) of this Article as stipulated
below:




 

(I)

Where the land parcel hereunder will be used for industrial project
construction, the Assignee agrees that the total fixed assets investment for the
land parcel hereunder shall be no less than RMB (in words) SIX HUNDRED THIRTEEN
MILLION SIX HUNDRED AND THIRTEEN THOUSAND SIX HUNDRED Yuan as approved or
registered, (in figures: RMB 613,613,600 Yuan), and that the investment
intensity shall be no less than RMB (in words) THREE THOUSAND SEVEN HUNDRED AND
FORTY NINE YUAN POINT NINE NINE (in figures: 3749.99 Yuan) for every square
meter. The total fixed assets investment for the land parcel hereunder shall
include buildings, structures and auxiliary facilities, equipments and
assignment fee, etc.




 

(II)

Where the land parcel hereunder will be used for non-industrial project
construction, the Assignee agrees that the total development and investment sum
for the land parcel hereunder shall be no less than RMB (in words)   /    Yuan
(in figures: RMB   /  Yuan).




 
-6-

--------------------------------------------------------------------------------

 

 

Article 13

Where the Assignee newly builds any buildings, structures and auxiliary
facilities within the land parcel hereunder, the said buildings, structures and
auxiliary facilities shall meet the planning conditions for assigned land
parcels as determined by the municipal (county-level) governmental planning
department (see Attachment 3), of which:




Nature of the main building:                /                        ;




Nature of auxiliary building:                /                        ;




Total building area 245445.45                                       sq m;




The floor area ratio shall be no more than 1.50   and no less than
0.70                  ;




The height limit for building shall be               /                        ;




The building density shall be no more than /   and no less than   30%
               ;




The greening ratio shall be no more than    20%    and no less
than   /                  ;




Other requirements on land utilization                /
                               .




Article 14

The Assignee agrees that the supporting facilities for the construction of the
land parcel hereunder shall be subject to Paragraph (I) of this Article:




(I)

Where the land parcel hereunder will be used for industrial project
construction, pursuant to the planning and designing conditions determined by
the planning department, the land area used for administration and living
service facilities of the enterprise within the assigned land parcel hereunder
shall not exceed 7 % of the area of land parcel hereunder, namely 11454 sq m,
and the building area shall not exceed 17181 sq m. The Assignee agrees not to
construct non-productive facilities such as residential blocks, specialist
buildings, hotels, guest houses or training centers within the land parcel scope
hereunder.




 
-7-

--------------------------------------------------------------------------------

 

 

(II)

Where the land parcel hereunder will be used for residential project
construction, pursuant to the planning and construction conditions determined by
the planning and construction administration authority, the total dwelling
houses within the land parcel assigned hereunder shall not be less than / sets,
out of which the dwelling houses with building area under 90 sq m shall be no
less than / sets, and the dwelling type shall be / . The area of dwelling houses
with building area under 90 sq m within the land parcel scope hereunder shall
account for no less than / % out of the total development and construction area
of the land parcel. With respect to the governmental security houses such as
affordable houses and low-rent houses to be constructed as supportive buildings
within the land parcel scope hereunder, the Assignee agrees to follow Paragraph
/ of the following upon completion:




1. Delivering to the government;




2. Being repurchased by the government;




3. Implementing relevant provisions by the government regarding construction and
sales administration of affordable houses.




4.                 /                  .




Article 15

The Assignee agrees to construct the following supportive projects within the
land parcel scope hereunder and deliver the same to the government without
compensation:




 /               




Article 16

The Assignee agrees that the land parcel construction project hereunder shall
commence prior to May 16, 2014 and be completed prior to May 16, 2017.




In case the Assignee cannot commence the project as scheduled, it shall submit
application for postponement to the Assignor 30 days in advance. Subject to the
approval of the Assignor, the project completion date may be postponed
accordingly; nevertheless, the delayed period shall not exceed one year.




Article 17

While engaging in the construction within the land parcel scope hereunder, the
Assignee




 
-8-

--------------------------------------------------------------------------------

 

 

shall follow relevant provisions regarding the interfaces and connection points
of water supply, gas supply, waste water discharge and other facilities with any
main pipes or transformer substations outside the land parcel.




The Assignees agrees that the government may, for the purpose of public
utilities, lay various pipes and pipelines through, across or in and out of the
land parcel assigned hereunder; however, the government or public utilities
construction entity shall give reasonable compensation to the Assignee in case
the said work affects the function of the land parcel hereunder.




Article 18

The Assignee shall utilize the land in line with the Contract with respect to
land purpose and floor area ratio and no alteration shall be made without
permission. Within the assignment period, both Parties agree to follow Paragraph
(I) of this Article if the land purpose has to be altered against the provisions
of the Contract:




(I)

The Assignor shall take back the construction land use right with compensation;




(II)

Go through the review and approval procedures for changing the land use purpose,
execute the agreement for the modification of contract on assignment of
state-owned construction land use right or re-execute the contract on assignment
of state-owned construction land use right, subsequent to which the Assignee
shall pay a supplementary assignment fee for the construction land use right
with the amount being the difference of the evaluated market value of the
construction land use right between the approved new use purpose and the
original use purpose, and shall go through land alteration registration.




Article 19

Within the use period of the land parcel hereunder, the government reserves the
right to plan and adjust the land parcel hereunder. Where there is any
alteration to the original planning, the existing buildings in the land parcel
shall not be affected; while the rebuilding, renovation and reconstruction of
buildings, structures and auxiliary facilities on the land parcel within the use
period shall be subject to the then valid planning, the same applies when
applying for renewal upon the expiry of the use period.




 

 
-9-

--------------------------------------------------------------------------------

 

 

Article 20

The Assignor shall not, prior to the expiry of the use period as agreed herein,
withdraw the state-owned construction land use right as legally used by the
Assignee; whilst under special conditions where it is necessary to take back the
state-owned construction land use right in advance to satisfy the public
interests, the Assignor shall go through the legal procedures for approval and
compensate the land user in consideration of the value of the buildings,
structures and auxiliary facilities on the land parcel, the evaluated market
price of the state-owned construction land use right for the remaining period
and the direct loss determined upon assessment .




 

Chapter IV Transfer, Leasing and Pledge of the State-Owned Construction Land Use
Right




 

Article 21

After the Assignee has paid the full assignment fee for the state-owned
construction land use right as agreed herein and has obtained the state-owned
land use certificate, it shall have the right to transfer, lease and pledge the
state-owned construction land use right wholly or partially, whilst the
conditions stated in Paragraph (I) of this Article shall be met for first
transfer:




(I)

Investing and developing as agreed on herein and completing over 25% of the
total development and investment sum;




(II)

Investing and developing as agreed on herein and having met the conditions of
industrial use or other purpose.




Article 22

The transfer, leasing and pledge contract for the state-owned construction land
use right shall not violate the provisions of national laws and regulations and
the agreement herein.




Article 23

Upon the whole or partial transfer of state-owned construction land use right,
the rights and obligations specified in the Contract and the land registration
documents shall be transferred forthwith. The use period of the state-owned
construction land use right shall be the result after subtracting the already
used period from the use period agreed on in the Contract.




 
-10-

--------------------------------------------------------------------------------

 

 

Upon the whole or partial leasing of the state-owned construction land use right
hereunder, the rights and obligations specified in the Contract and the land
registration documents shall still be assumed by the Assignee.




Article 24

Where the state-owned construction land use right is transferred or pledged,
both Parties in the transfer or pledge shall apply for the land alteration
registration with land and resources administration department, presenting the
Contract and corresponding transfer or pledge contract and state-owned land use
certificate.




 

Chapter V Expiration of Use Period




 


Article 25

In case the land user intends to continue to use the land parcel hereunder upon
the expiration of the use period as agreed herein, it shall submit the renewal
application to the Assignor at least one year in advance, with respect to which
the Assignor shall approve except it is necessary to take back the land parcel
for the sake of public interests.




The use right of land for residence construction shall be automatically renewed
upon expiry.




Where the Assignor agrees to renew the use period, the land user shall, pursuant
to law, go through the compensation-based land use formalities such as
assignment or leasing, re-execute the compensation-based land use contract like
assignment contract or leasing contract, and pay the land use fees such as
assignment fee or rent.




Article 26

Upon the expiration of the land assignment period, if the land user applies for
renewal but does not get approval for the sake of public interests, the land
user shall return the state-owned land use certificate and go through the
cancellation registration of state-owned construction land use right pursuant to
relevant provisions, and the Assignor may take back the state-owned construction
land use right without compensation. The Assignor and the land user agree that
Paragraph (I) of this Article shall be applied regarding the buildings,
structures and auxiliary facilities on the land parcel hereunder:

 

 
-11-

--------------------------------------------------------------------------------

 

 

(I)

The Assignor will take back the buildings, structures and auxiliary facilities
on the land parcel and compensate the land user appropriately in line with the
residual value of the buildings, structures and auxiliary facilities on the land
parcel at the time of take-back;




(II)

The Assignor will take back the buildings, structures and auxiliary facilities
on the land parcel without any compensation.




Article 27

Where the land use period expiries and the land user fails to apply for renewal,
the land user shall return the state-owned land use certificate and go through
the cancellation registration of state-owned construction land use right
pursuant to relevant provisions, and the Assignor may take back the state-owned
construction land use right without compensation. The buildings, structures and
auxiliary facilities on the land parcel will be taken back by the Assignor
without any compensation, while the land user shall maintain the normal
functions of the buildings, structures and auxiliary facilities on the land
parcel without any intentional destruction. Where the buildings, structures and
auxiliary facilities on the land parcel fails to function normally, the Assignor
may require the land user to remove or dismantle the buildings, structures and
auxiliary facilities on the land parcel and restore the ground to a leveled
condition.




 

Chapter VI Force Majeure




 

Article 28

Either party hereto may be exempted from any responsibility for any
non-performance of the Contract in part or in whole due to any Force Majeure,
while the affected party shall, if possible, take all necessary remedial
measures to minimize the loss caused by Force Majeure. However, in the event
that the Force Majeure occurs when the affected party delays its contractual
performance, such exemption shall not be applied.




 
-12-

--------------------------------------------------------------------------------

 

 

Article 29

The party affected by Force Majeure shall, within 7 days from the occurrence of
such Force Majeure, inform the other party of the Force Majeure in writing with
letter, telegraph or fax, etc., and shall, within 15 days from the occurrence of
such Force Majeure, deliver to the other party the report and certificate(s)
evidencing that the Contract cannot be performed wholly or partially or the
contractual performance need to be postponed.




 

Chapter VII Liability for Breach




 

Article 30

The Assignee shall, pursuant to the agreement in the Contract, pay the
assignment fee for the state-owned construction land use right as scheduled. In
the event that the Assignee fails to do so, it shall pay liquidated damages to
the Assignor equivalent to 1 ‰ of the overdue amount on a daily basis since the
date of default; where the Assignee fails to pay the assignment fee beyond sixty
days and still fails to pay the sum upon being urged by the Assignor, the
Assignor shall be entitled to cancel the Contract without returning the deposit,
and request the Assignee to compensate for the loss incurred thereby.




Article 31

Where the Assignee intends to terminate the project investment and construction
due to its own cause, and applies to the Assignor for termination of contract
performance and returning the assigned land, the Assignor, upon submitting the
case to the people’s government originally approving the land assignment and
subject to the approval of the people’s government, may return (without
interest) to the Assignee the whole or partial assignment fee for the
state-owned construction land use right except for the deposit agreed on herein
pursuant to the following conditions, take back the state-owned construction
land use right without making compensation for the buildings, structures or
auxiliary facilities constructed on the land parcel, in addition, the Assignor
may require the Assignee to clear off the buildings, structures or auxiliary
facilities constructed on the land parcel and restore the ground to a leveled
condition; however, the Assignor shall make reasonable compensation to the
Assignee in case the former desires to further utilize the buildings, structures
or auxiliary facilities constructed on the land parcel:




 

 
-13-

--------------------------------------------------------------------------------

 

 

(I)

In case the Assignee applies to the Assignor at least 60 days prior to the
maturity of one year upon the construction commencement date as agreed in the
Contract, the Assignor will return the assignment fee already paid for the
state-owned construction land use right to the Assignee upon deducting the
deposit;




(II)

In case the Assignee applies to the Assignor after one year but less than two
years from the construction commencement date and at least 60 days prior to the
maturity of two years upon the construction commencement date as agreed in the
Contract, the Assignor will return the rest of the assignment fee for the
state-owned construction land use right to the Assignee upon deducting the
deposit agreed on herein and charge for idle land pursuant to relevant
provisions.




Article 32

In case the Assignee causes the land idling over one year yet less than two
years, it shall pay the charge for idle land pursuant to law; if land idling
lasts up to two years and construction work is not commenced, the Assignor shall
be entitled to take back the state-owned construction land use right without
compensation.




Article 33

In case the Assignee fails to commence the construction work on the date as
agreed on herein or on any delayed date as otherwise agreed, it shall pay
liquidated damages to the Assignor equivalent to 0.55 ‰ of the total assignment
fee for the state-owned construction land use right for each day in delay, and
the Assignor has the right to require the Assignee to continue performing the
Contract.




In case the Assignee fails to complete the construction work on the date as
agreed herein or on any delayed date as otherwise agreed on, it shall pay
liquidated damages to the Assignor equivalent to 0.55 ‰ of the total assignment
fee for the state-owned construction land use right for each day in delay.

 

 
-14-

--------------------------------------------------------------------------------

 

 

Article 34

Where the total fixed assets investment for the project, the investment
intensity and the total investment sum fail to meet the standards as agreed in
the Contract, the Assignor may, subject to the ratio of the actual difference
out of the agreed total investment sum and the investment intensity, require the
Assignee to pay liquidated damages equivalent to the same ratio of the
assignment fee for the state-owned construction land use right and require the
Assignee to continue performing the Contract.




Article 35

In case any index, including the floor area ratio of buildings and building
density in the land parcel hereunder, is lower than the minimum standards
contained herein, the Assignor may, subject to the ratio of the actual
difference out of the agreed minimum standards, require the Assignee to pay
liquidated damages equivalent to the same ratio of assignment fee for the
state-owned construction land use right, and has the right to require the
Assignee to continue performing the Contract; in case any index, including the
floor area ratio of buildings and building density in the land parcel hereunder,
is higher than the maximum standards contained herein, the Assignor has the
right to take back the area beyond the maximum standards, and may, subject to
the ratio of the actual difference out of the agreed maximum standards, require
the Assignee to pay liquidated damages equivalent to the same ratio of
assignment fee for the state-owned construction land use right.




Article 36

In case any index among the greening ratio of industrial construction projects,
ratio of land for enterprise administration and living service facilities,
building area of enterprise administration and living service facilities is
beyond the agreed standards herein, the Assignee shall pay liquidated damages
equivalent to 1 ‰ of the assignment fee for the land parcel hereunder to the
Assignor, and shall dismantle the relevant greening and building facilities at
its own cost.




 
-15-

--------------------------------------------------------------------------------

 

 

Article 37

Where the Assignee pays the assignment fee for the state-owned construction land
use right as agreed herein, the Assignor shall deliver the assigned land as
scheduled herein. In case the Assignee is caused to delay the possession of the
land parcel hereunder due to the failure of the Assignor in timely delivering
the land, the Assignor shall, for each overdue day, pay liquidated damages to
the Assignee equivalent to 1 ‰ of the assignment fee for the state-owned
construction land use right paid by the Assignee, and the land use period shall
be calculated from the date when the land is actually delivered. Where the
Assignor delays to deliver the land for over 60 days and fails to deliver the
land even upon being urged by the Assignee, the Assignee shall be entitled to
cancel the Contract, and the Assignor shall return doubled deposit paid by the
Assignee and shall return the rest of the paid-up assignment fee for the
state-owned construction land use right; in addition, the Assignee may request
the Assignor to compensate for damages incurred thereby.




Article 38

Where the Assignor fails to deliver the land as scheduled, or delivers the land
in conditions not as agreed herein or change the land use conditions
unilaterally, the Assignee has the right to require the Assignor to perform the
contractual obligations pursuant to the conditions stipulated and compensate for
the direct loss incurred to the Assignee due to such delayed performance. The
land use period shall be calculated from the date when the land meets the agreed
conditions.




 

Chapter VIII Applicable Laws and Settlement of Dispute




 


Article 39

The conclusion, effectiveness, interpretation, performance and dispute
settlement of the Contract shall be governed by laws of the People’s Republic of
China.




Article 40

Any dispute arising from the performance of the Contract shall be resolved
through consultation between both parties, in case no agreement can be reached
through consultation, such dispute shall be resolved in the way as agreed in
Paragraph (I) of this Article:

 

 
-16-

--------------------------------------------------------------------------------

 

 

(I)

Submit to      Handan             Arbitration Committee for arbitration;   




(II)

Resort to the People’s Court pursuant to law.




 

Chapter IX Additional Provisions




 


Article 41

The Contract shall come into force on the date of execution by both parties
after the land parcel assignment proposal hereunder has been approved by the
People’s Government of Wu’an City.




Article 42

Both parties hereto shall ensure the name, mailing address, telephone number,
fax, bank of account, agent and other information filled in the Contract are
authentic and valid. In case of any alteration of the said information, the
altering party shall inform the other party in writing within fifteen (15) days
from the date of alteration, otherwise, it shall assume any liability of failure
to give timely notice thereby incurred.




Article 43

The Contract and attachments hereto have XXX pages in total. The Chinese version
shall prevail.




Article 44

The Contract price, amount, area and other numbers shall be expressed in both
words and figures with the equal amounts, in case of any difference between
words and figures, the words shall prevail.




Article 45

Anything uncovered herein may be agreed on and entered into as attachments to
this Contract by both Parties, which shall have the same legal effect as this
Contract.




Article 46





The Contract is made in triplicate, with one copy for the Assignor and one for
the Assignee respectively; all copies have the same legal effect.       


 

 
-17-

--------------------------------------------------------------------------------

 

 

 

Assignor (seal): [seal:]

Land and Resources Bureau of

Wu’an City 1304810007300

 

Assignee (seal): [seal:]

North Altair Nanotechnologies

Co., Ltd. 1304810017951

 

Legal representative (Authorized agent)

(Signature): [signature]

Legal representative (Authorized agent):

(Signature): [signature]




-18- 


